Citation Nr: 0700214	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-25 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for chronic low back strain.

(Vacatur of an May 4, 2006 Board decision regarding the 
veteran's claim that he has submitted new and material 
evidence to reopen the previously denied claim of entitlement 
to service connection for chronic low back strain is the 
subject of a separate Board of Veterans Appeals decision 
issued this same date.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had verified active duty service from March 1970 
to April 1972.  He also had active duty for training 
(ACDUTRA) for 45 days, beginning on July 9, 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

As noted on the cover sheet of this decision, a May 4, 2006 
Board decision denying the veteran's claim has been vacated.

Additional private medical evidence was received by the Board 
in April 2006 along with a waiver of RO review of that 
evidence.  

Additional VA medical records pertinent to the veteran's low 
back disability claim were received from the veteran in 
November 2006.  While the veteran did not submit a waiver of 
RO review of this newly submitted evidence, due to the 
outcome of this decision, RO review of the newly submitted 
evidence is not required.

Although the RO determined that new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for chronic low back strain, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In a September 1992 rating decision, the RO denied the 
veteran's claim for service connection for a low back 
disability.

2.  Evidence received since the September 1992 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the claim for 
service connection for chronic low back strain.

3.  The service medical records indicate that the veteran had 
a back injury and intermittent back pain during service, and 
two private physicians have indicated that the veteran's 
current low back disability is related to his military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of service connection for chronic low back strain is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).

2.  A chronic low back strain disability was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of a claim, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in claims for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued 
a letter in March 2006 which informed the veteran of the type 
of evidence necessary to establish disability ratings and 
effective dates - in compliance with Dingess.

Since the previously final claim of entitlement to service 
connection for a low back disability has been reopened, the 
Board need not make a determination as to whether the notice 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) have 
been met.

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).



Finality Regulations:

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2006).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2006).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Claim to Reopen

The RO first denied the veteran's claim for service 
connection for a low back disability in September 1992.  The 
veteran did not appeal that decision and it became final.  

In July 2002, the veteran requested that his claim for 
service connection for a low back condition be reopened.   

At the time of the September 1992 final rating decision, the 
post service medical records did not include any medical 
evidence relating the veteran's current low back disability 
to his active service.  The medical evidence received 
subsequent to the September 1992 rating decision includes 
opinions dated in March 2006 from two private physicians, 
each providing some indication that the veteran's current 
back disability is related to service.  Since the newly 
submitted evidence provides a nexus between the veteran's 
current low back disability and service, the Board finds that 
this evidence is material to the veteran's claim and that 
reopening of the claim of entitlement to service connection 
for chronic low back strain is warranted.  38 C.F.R. 
§ 3.156(a).  


Denovo Review

Legal Criteria:

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Analysis:

At a March 2006 hearing before the undersigned Veterans Law 
Judge, the veteran asserted that his job during service 
including a lot of twisting and heavy lifting.  The veteran 
testified that he had back pain frequently during his initial 
period of active duty.  The veteran reported that even though 
he has had frequent low back pain ever since his military 
service, he did not seek post service treatment for his back 
disability until the 1980's.

The veteran's service medical records, which are dated during 
the veteran's verified period of active duty service, does 
not show any complaints, findings, or treatment related to a 
back injury or any disability of the back.  The separation 
examination, dated in March 1972, shows that the veteran's 
spine was normal.  

According to the service personnel records, following 
separation from active duty service, the veteran was ordered 
to report to active duty for training for a period of 45 
days, due to his failure to satisfactorily participate in 
Reserve training duty.  The effective date is stated as July 
9, 1973.  On July 20 1973, the veteran complained of low back 
pain for five days and related that he had experienced 
intermittent low back pain for two years.  The veteran was 
diagnosed as having mechanical low back pain.  A July 28, 
1973 medical record shows that the veteran injured his back.  
It is noted that the low back pain was due to heavy lifting.  
The examiner's impression was that the veteran suffered from 
low back pain.  
 
Private medical records reveal that in November 1985, the 
veteran was involved in an altercation where he was allegedly 
attacked and pushed against a wall by another individual at 
his place of employment.  The medical treatment records 
indicate that the veteran was involved in an injury while 
employed at a middle school.  He injured the cervical, 
thoracic, and lumbosacral spine as a result of the injury.  
The veteran was involved in another altercation at his place 
of employment in January and November 1986, which, according 
to the records, aggravated the previous back injuries.

On VA examination in June 1992, the veteran was diagnosed as 
having lumbosacral strain.  The veteran received a diagnosis 
of chronic mechanical back pain on VA examination in March 
2003.  VA MRI of the lumbar spine dated in October 2006 
indicated that the veteran had degenerative stenosis of the 
lumbar spine.

The veteran was examined at Macht Medical Group in March 
2006.  The examination report notes that the veteran had a 
back injury while working in the military and then again in 
November 1985.  Following a review of the veteran's medical 
history and examination of the veteran, the private physician 
opined that the veteran had back disability due to both his 
military service and to the November 1985 injury.

The veteran was also examined at the Moore Orthopaedic Clinic 
in March 2006.  The examiner noted that the veteran injured 
his back during the military and then again at his job later 
on.  Following examination of the veteran, the physician 
stated that assuming that the veteran never had problems 
before doing the heavy lifting during service, and assuming 
that the persistent pain had never completely resolved ever 
since service, it was his opinion that within a reasonable 
degree of medical certainty the veteran's current problems 
were the result of his back injury in the 1970's (When the 
veteran was in military service).

The Board recognizes that there is no medical evidence of 
chronic back disability between July 1973 and November 1985 
when post service back trauma occurred.  However, the Board 
notes that there is no medical opinion stating that the 
veteran's current low back disability is unrelated to 
service.

Additionally, the ACDUTRA service medical records do reveal 
that the veteran had a back injury.  Furthermore, at that 
time, the veteran reported a two year history of intermittent 
back pain.  For a portion of that two year period the veteran 
had been in his initial period of military service.

Finally, the March 2006 private examiner from the Macht 
Medical Group took into account the veteran's post service 
back injury and still expressed the opinion that the 
veteran's current back disability is related to service.  
While the March 2006 medical opinion from the physician at 
the Moore Orthopaedic Clinic is more circumspect, he stated 
that there was an indication that the veteran's current back 
disability was related to his military service.  Since there 
is evidence that the veteran's injured his low back while on 
ACDUTRA, since there is current medical evidence of a chronic 
low back disability, and since there is a private medical 
opinion providing a nexus between the current low back 
disability and service, the Board finds that the evidence is 
at least in equipoise as to whether the veteran's current 
back disability is related to service.  Therefore, the Board 
will apply the benefit-of-the-doubt doctrine and find that 
the veteran's current low back disability was incurred in 
service.








	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted the claim for 
service connection for chronic low back strain is reopened.  
To this extent the appeal is granted.

Entitlement to service connection for chronic low back strain 
is granted.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


